DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2020, 7/31/2020, 3/11/2021, 3/30/ 2001 and 5/11/2021, were filed.    The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 13 ,14 and  19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardie et al 7,724,197 (of record).
Hardie et al discloses a waveguide beam forming lens, comprising:  a lens region 310 (i.e. a body), comprising a plurality beam ports 316 (i.e.  a first contour port) , wherein the first contour port comprises  four adjacent beam port aperture opening (i.e. a plurality of sub-ports); and a first ports  316 , wherein the first contour port corresponds to the  beam port, and the four adjacent  bean port aperture openings are 
With regards to claims 2 and 14, further comprises:  array ports 318 (i.e.  a second port); and  wherein the lens  region further comprises aperture openings of the array ports, the aperture  opening corresponds to the array ports, and the  aperture openings and the array port are connected using a first transition  step height change 408 (i.e. a stepped impedance transformation structure) .
  With regard to claims 7 and 19, the lens region further comprises a plurality of dummy ports 306 (i.e. a redundant port), and the dummy ports are disposed between the beam ports and the aperture openings of the array ports.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 ,5, 16 and 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardie et al US Patent 7,724, 197 (0f record) in view of Fink et al US Patent 9,715,609.
 The above 35 U.S.C 102 rejection discusses the Hardie et al reference. 
Thus, Hardie et al is shown to teach all the limitation of the claims with the exception of the power splitter/ stepped impedance transformation structure being a microstrip or stripline.  

 Therefore, one of ordinary skill in the art would have found it obvious to replace the divider /combiner (46 48) of Hardie et al with the power divider composed of microstrip or stripline as taught by Fink et al.  
 The motivation for this modification would have been the substitution of equivalent dividing means.  

Allowable Subject Matter
Claims 3, 6, 8-12, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 11, 2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843